Citation Nr: 0423635	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim.  In February 
2002, a hearing was conducted before a Decision Review 
Officer at the Nashville RO.    

The Board issued a final decision on this issue on April 8, 
2003, which denied the veteran's claim.  However, the veteran 
had submitted additional evidence directly to the RO with a 
waiver of regional office consideration.  The RO did not 
forward this evidence to the Board before the decision was 
dispatched, and it was not associated with the claims file at 
the time the Board made its decision.  Accordingly, in order 
to assure due process, the Board vacated the April 8, 2003 
decision pursuant to 38 C.F.R. § 20.904 and in July 2003 
issued a new decision that followed in its place.

The appellant then appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion for Remand was submitted in January 2004 and in 
February 2004 the Court issued an order granting the motion, 
vacating the July 2003 Board decision and the matter was 
remanded pursuant to 38 U.S.C.A. § 7252(a) for readjudication 
consistent with the motion.     


REMAND

The Joint Motion for Remand stated that VA failed to provide 
notice pursuant to 38 U.S.C.A. § 5103(a).  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The motion also stated that VA failed 
to assist the appellant fully develop her claim pursuant to 
38 U.S.C.A. § 5103A.  Further, it stated that the Board's 
decision did not contain an adequate statement of reasons and 
bases pursuant to 38 U.S.C.A. § 7104(d)(1).  

Specifically, with regard to compliance with 38 U.S.C.A. 
§ 5103(a), the motion stated that none of the documents 
identified by the Board informed the appellant of the 
evidence needed to substantiate her claim of PTSD based on an 
in-service personal assault, nor did those documents indicate 
which part of that information and evidence the Secretary 
would attempt to obtain and which portion the appellant was 
expected to provide to VA.  

With regard to VA's duty to assist the appellant, the motion 
stated that VA failed to assist the appellant because it 
failed to provide a thorough and contemporaneous medical 
examination by a specialist.  See 38 U.S.C.A. § 5103A.  The 
motion stated that the parties agreed that the December 2000 
VA examination by a staff psychologist was inadequate for VA 
rating purposes for three reasons, to include the absence of 
psychological testing, the examiner's failure to reconcile 
any of the prior PTSD diagnoses of record from both private 
and VA psychologists and psychiatrists, and finally, that the 
VA psychologist failed to explain why the appellant's rape 
in-service was a less than rewarding experience.

Again, the appellant has asserted that she has PTSD due to a 
personal assault in-service.  The Board notes that the 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Patton v. West, 12 Vet. App. 272 (1999), 
clearly alters the landscape in the adjudication of claims of 
service connection for PTSD based upon personal assault.  In 
Patton, the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Therefore, upon remand the veteran is to be given the 
opportunity to submit a full and detailed list of: 1) any 
evidence of behavioral changes which may support her claim; 
and 2) a list of fellow soldiers and/or civilians who may be 
able to provide lay statements as to either the occurrence of 
the claimed stressor, or changes in the veteran's observed 
behavior.  The Board stresses that under M21-1, Part VI, 
11.38b(2) the changes in the veteran's observed behavior must 
have been witnessed "at the time of the claimed stressors."    

Additionally, the Board notes that although M21-1 provides 
that evidence of changes of behavior that occurred at the 
time of the incident may indicate the occurrence of an in-
service stressor, such evidence may need interpretation by a 
clinician.  See M21-1, Part VI, 11.38b(2).  

In this case, the RO should, indeed, schedule the appellant 
for a VA PTSD examination.  Applicable regulations provide 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The examination is 
to include psychological testing and, furthermore, if PTSD is 
not diagnosed, the examiner is to reconcile his or her 
findings with the prior PTSD diagnoses in the claims folder.  
Specifically, the examiner is to state whether the new 
diagnosis represents progression of the prior diagnoses, 
correction of an error in the prior diagnoses, or development 
of a new and separate condition.  See 38 C.F.R. § 4.125(b).    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by Charles 
v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO is to 
send a letter to the appellant informing 
her of the evidence or information 
necessary in order to establish 
entitlement to service connection for her 
claim, to include the evidence needed to 
substantiate her claim of PTSD based on 
an in-service personal assault, and of 
VA's statutory duty to assist her in 
obtaining the evidence necessary to 
substantiate her claims.  The letter is 
to specifically inform the appellant as 
to which part of that information and 
evidence necessary to substantiate her 
claim VA would attempt to obtain and 
which portion the appellant was expected 
to provide to VA.  Additionally, the 
letter should request that she submit to 
VA any evidence in her possession 
pertaining to her claims on appeal.  

2.  The RO should request that the 
veteran identify independently verifiable 
evidence of behavioral changes which 
occurred at the time of the alleged 
sexual assault, and to provide a list of 
any fellow soldiers and/or civilians, and 
their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor, 
and/or changes which they observed in her 
behavior at the time of the claimed 
stressor.

3.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressor.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether she has PTSD under the 
criteria as set forth in DSM-IV.  
Psychological testing should be performed 
on the veteran.  If the veteran has PTSD, 
the examiner should report whether it is 
at least as likely as not (50 percent 
probability or more) that (1) the veteran 
has PTSD as a result of a sexual assault 
during service or, (2) that any other 
diagnosed acquired psychiatric disorder 
is related to her military service.  If 
the veteran's symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD, the 
examiner must review the claims folder, 
to specifically include the service 
medical and personnel records and render 
an opinion as to whether there is 
evidence of changed behavior in service 
which would be consistent with the 
alleged sexual assault.  If PTSD is not 
diagnosed, the examiner is to reconcile 
his or her findings with the prior PTSD 
diagnoses in the claims folder.  
Specifically, the examiner is to state 
whether any new diagnosis represents 
progression of the prior diagnoses, 
correction of an error in the prior 
diagnoses, or development of a new and 
separate condition.  The claims folders 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
            
5.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



